UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7352


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD SHERIDAN KELLEY, a/k/a Boobie,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:91-cr-00189-1)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Sheridan Kelley,       Appellant Pro Se. John J. Frail,
Assistant United States      Attorney, Charleston, West Virginia;
Lisa   Grimes  Johnston,      Assistant  United  States Attorney,
Huntington, West Virginia,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald     Sheridan         Kelley       appeals      the    district       court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).                     Kelley argues that the district

court erred by not also decreasing his criminal history category

from   II   to    I.         We   have       reviewed       the    record         and   find    no

reversible error.            Accordingly, we affirm for the reasons stated

by the district court.                  United States v. Kelley, No. 3:91-cr-

00189-1 (S.D.W. Va. July 17, 1008); see United States v. Dunphy,

551 F.3d 247, 257 (4th Cir. 2009) (“When a sentence is within

the    guidelines        applicable           at      the    time        of    the      original

sentencing, in an 18 U.S.C. § 3582(c) resentencing hearing, a

district     judge      is     not      authorized          to    reduce      a     defendant’s

sentence below the amended guideline range.”).                             We dispense with

oral   argument        because         the    facts    and       legal     contentions         are

adequately       presented        in    the    materials          before      the    court     and

argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                2